Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

Private and Confidential

 

THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made this 19th day of
November, 2015 (the “Effective Date”), by and among Havanti AS, a Norwegian
limited liability company, with a principal address of Gustavs gate 1, 0351 Oslo
Norway (“Buyer”), and AgriVest Americas, Inc., (the “Company”) (Company and
Buyer each a “Party” and collectively the “Parties”).

 

WITNESSETH:

 

WHEREAS, the Company currently has one hundred million (100,000,000) authorized
shares of common stock, par value $.001 per share (the “Common Stock”), of which
approximately twenty one million seven hundred twenty four thousand five hundred
and nine (21,724,509) shares are issued and outstanding, and twenty five million
preferred shares authorized with none issued; and

 

WHEREAS, Buyer wishes to (i) purchase from the Company a control block
consisting of thirty five million one hundred and twenty five thousand
(35,125,000) shares of Common Stock (the “Shares”), which Shares shall represent
approximately fifty-one percent (51%) of the issued and outstanding shares of
Common Stock of the Company (the “Transaction”), (ii) take control of the board
of directors of the Company and appoint new senior management of the Company,
and (iii) issue a number of additional shares of Common Stock that, when added
to the Shares, will equal not more than 95% of the fully diluted and outstanding
shares of Common Stock of the Company to acquire and consolidate other
businesses;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Buyer and the Company agree as follows:

 

1.Agreement to Purchase and Sell.  The Company will sell to Buyer, and Buyer
agrees to purchase from the Company, the Shares for three hundred thousand U.S.
dollars ($200,000.00) (the “Purchase Price”), on or before November 19th, 2015
(the “Closing”), payable according to the terms and conditions set forth in
Section 2.d herein.

  

2.Closing. On or before the Closing, the Parties shall perform the following:

 

a)The board of directors of the Company shall approve the terms of this
Agreement and shall appoint up to three (3) representatives of the Buyer as
Director(s) of the Company to fill the vacancies on the board of directors
created by the resignations from the Board of Michael Campbell and Eric M.
Hellige, such appointments to be effective upon the effectiveness of such
resignations (the “Appointment”).

  

b)The Company will convert or exchange all existing debts, promissory notes,
options and warrants into an aggregate of twelve million twenty two thousand
three hundred and twenty two (12,022,322) shares of Common Stock and the Notes
to be issued pursuant to Section 2(e) below and will pay all current accounts
payable from the Buyer’s cash payment made pursuant to Section 2(d) below within
ten (10) working days from receipt of Buyer funds.

 



  1

 

  

c)Company shall deliver to the Buyer:

  

i.A draft of a Current Report on Form 8-K for filing with the SEC that shall
include the required disclosure on the Transaction, including the issuance of
twelve million twenty two thousand three hundred and twenty two (12,022,322) new
shares of Common Stock to convert options, warrants, debts and notes outstanding
and for the issuance of the Shares that are sold to the Buyer.

 

ii.A stock certificate representing the Shares sold to the Buyer;

 

iii.Copies of resolutions of the board of directors of the Company authorizing
the Transaction and the Appointment; and

 

iv.A certificate of the Chief Executive Officer of the Company certifying that
all required SEC filings are up to date and the Company is in full compliance as
a public company on the OTC.PNK.

 

d)The Parties acknowledged and agree that the Buyer has previously deposited
with the Company fifty thousand U.S. dollars ($50,000) as a portion of the
purchase price for the Shares. At Closing, Buyer shall pay to the Company one
hundred fifty thousand U.S. dollars ($150,000.00) to complete the cash portion
of the purchase price for the Shares. The Buyer shall wire such payment to a
bank account designated by the Company. The Company shall apply such funds to
pay in full all of its accounts payable on or within 10 days of the Closing.

  

e)On or prior to Closing, the Company shall issue up to One Hundred Thousand
U.S. Dollars ($100,000) aggregate principal amount of 6-month, eight percent
(8%) annual interest, promissory notes (the “Notes”) to designated debt holders
in the Company in partial settlement of such indebtedness. The Notes shall be
secured by a pledge of a mutually agreed to amount shares of Common Stock of the
Company up and until the Notes are paid in full. Should the Notes not be paid in
full at or before the 6-month term expires, the annual interest rate on the
Notes will increase, pro-rata back to the beginning date of issuance of the
Notes, to an effective rate of 18% per annum and be automatically extended for
additional 3 months. If the Notes are not paid in full at or before the end of
the 3-month extension period, the annual interest rate will increase pro-rata
back to the beginning date of issuance to an effective rate of 28% per annum and
continue until the Note are paid in full or until Note Holders accept shares of
Common Stock as payment in full to settle principal and interest amounts due on
the Notes.

  

f)The Company and representatives of the Buyer will agree with the holders of
the Notes not issue any new shares of Common Stock above an amount of shares
that, when added to the Shares, equal 95% of the fully diluted and outstanding
shares of Common Stock of the Company until the Common Stock has traded at or
above one U.S. dollar ($1.00) per share for thirty (30) consecutive trading days
or at such time as the Parties mutually agree to lift the one dollar ($1) per
share restriction.

  

g)At or prior to the Closing, the Company shall enter into a consulting
agreement with Michael Campbell to retain his services as the Chief Executive
Officer of the Company to help manage the affairs of the Company, including but
not limited to SEC reporting, auditing, and general business activities.

 



  2

 

 

h)Prior to or at the Closing, the Company will use all available funds,
including the $200,000 cash payments made by the Buyer pursuant to Section 2(d)
above, to pay all existing liabilities so that at Closing the Company will have
no liabilities, other than the Notes issued by the Company pursuant to Section
2(e) above. If more than the $200,000 is deposited, any amount over the Section
2(d) payment of $200,000 shall remain in the company account at the time of
closing, to be held by the company post-closing.

 

3.Representations and Warranties of Company.  The Company hereby represents and
warrants to Buyer that the statements in the following paragraphs of this
Section 4 are all true and complete as of the date hereof:

 

a)The Shares issued by the Company to the Buyer hereunder shall be duly
authorized, validly issued and fully paid and, after issuance, shall represent
at least 51.00% of the issued and outstanding shares of Common Stock of the
Company. The sale and delivery of the Shares to Buyer pursuant to this Agreement
will vest in Buyer the legal and valid title to the Shares, free and clear of
all liens, security interests, adverse claims or other encumbrances of any
character whatsoever (“Encumbrances”) (other than Encumbrances created by Buyer
and restrictions on resale of the Shares under applicable securities laws).

 

b)After application of the cash portion of the purchase price to pay the
outstanding accounts payable of the Company, except for the Notes to be issued
pursuant to Section 2(e) above, the Company shall have no liabilities of any
kind.

 

c)Company shares are DTC eligible.

 

d)Company represents that it has full power and authority to enter into this
Agreement.

 

4.Representations and Warranties of Buyer.  Buyer hereby represents and warrants
to the Company that the statements in the following paragraphs of this Section 4
are all true and complete as of the date hereof:

 

a)Buyer understands that the offering and sale of the Shares is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Act”) and exempt from registration or qualification under any state law.

 

b)Buyer represents that it has full power and authority to enter into this
Agreement.

 

c)The Shares to be purchased by Buyer hereunder will be acquired for investment
for Buyer’s own account, not as a nominee or agent, and not with a view to the
public resale or distribution thereof.

 

d)Buyer has only conducted very limited due diligence with respect to the
Company and its liabilities, but relies on the warranties set forth in §3 of
this contract and the status of the company as a non-trading shell, and believes
it has enough information upon which to base an investment decision in the
Shares. Buyer acknowledges that Company has made no representations with respect
to the Company, its status, or the existence or non-existence of liabilities in
the Company except as explicitly stated in this Agreement.

 



  3

 

 

e)The Buyer understands that purchase of the Shares involves substantial risk.
The Buyer:

 

i.Has experience as a purchaser in securities of companies in the development
stage and acknowledges that it can bear the economic risk of Buyer’s investment
in the Stock,

 

ii.Has such knowledge and experience in financial, tax, and business matters so
as to enable Buyer to evaluate the merits and risks of an investment in the
Shares, to protect Buyer’s own interests in connection with the investment and
to make an informed investment decision with respect thereto.

 

iii.No oral or written representations have been made other than or in addition
to those stated in this Agreement. Buyer is not relying on any oral statements
made by the Company, the Company’s representatives or affiliates in purchasing
the Shares.

 

iv.Buyer understands that the Shares are characterized as “restricted
securities” under the Act inasmuch as they were acquired from the Company in a
transaction not involving a public offering.

 

v.Buyer acknowledges that if any transfer of the Shares is proposed to be made
in reliance upon an exemption under the Act, the Company may require an opinion
of counsel satisfactory to the Company that such transfer may be made pursuant
to an applicable exemption under the Act. Buyer acknowledges that a restrictive
legend will appear on the Shares and must remain on the Shares until such time
as it may be removed under the Act.

 

5.Indemnification. The Company shall indemnify and hold harmless the Buyer from
and against any and all losses, damages, expenses and liabilities (collectively
“Liabilities”) or actions, investigations, inquiries, arbitrations, claims or
other proceedings in respect thereof (collectively “Actions”) (Liabilities and
Actions are herein collectively referred to as “Losses”) arising out of
Company’s breach of any of Company’s representations hereunder. Losses include,
but are not limited to all reasonable legal fees, court costs and other expenses
incurred in connection with investigating, preparing, defending, paying,
settling or compromising any suit in law or equity arising out of Company’s
breach of any of Company’s representations hereunder notwithstanding the absence
of a final determination as to a Company’s obligation to reimburse the Buyer for
such Losses and the possibility that such payments might later be held to have
been improper.

 

6.Governing Law; Jurisdiction.  Any dispute, disagreement, conflict of
interpretation or claim arising out of or relating to this Agreement, or its
enforcement, shall he governed by the laws of the State of New York.

 

7.Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties, except that Company may not assign or transfer any of its rights or
obligations under this Agreement.

 

8.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement. A telefaxed copy of this Agreement shall be deemed
an original.

 

9.Headings. The headings used in this Agreement are for convenience of reference
only and shall not be deemed to limit, characterize or in any way affect the
interpretation of any provision.

 



  4

 

 

10.Costs, Expenses. Each party hereto shall bear its own costs in connection
with the preparation, execution and delivery of this Agreement.

 

11.Modifications and Waivers. No change, modification or waiver of any provision
of this Agreement shall be valid or binding unless it is in writing, dated
subsequent to the Effective Date of this Agreement, and signed by both the Buyer
and the Company. No waiver of any breach, term, condition or remedy of this
Agreement by any party shall constitute a subsequent waiver of the same or any
other breach, term, condition or remedy. All remedies, either under this
agreement, by law, or otherwise afforded the Parties shall be cumulative and not
alternative.

 

12.Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

13.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.

 

14.Further Assurances. From and after the date of this Agreement, upon the
request of the Buyer or the Company, the Buyer and the Company shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.

 

15.Term, Survival. This Agreement is effective from the Effective Date hereof,
and shall remain in effect until all the rights and obligations of the parties
hereto have been fully performed.

 

16.Notices. All notices or other communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly received:

 

a)if given by Telecopier, when transmitted and the appropriate telephonic
confirmation received if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission,

 

b)if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails and if
given by courier or other means, when received or personally delivered, and, in
any such case, addressed as indicated herein, or to such other addresses as may
be specified by any such Person to the other Person pursuant to notice given by
such Person in accordance with the provisions of this Section 16.

 

Signature Page to Follow:

 



  5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



BUYER   COMPANY       Havanti AS   AGRIVEST AMERICAS, INC.       /s/ Harald
Ellefsen   /s/ Michael Campbell By:     Harald Ellefsen   By:    Michael
Campbell Title: Chief Executive Officer   Title: Chief Executive Officer



 

 

 

6



 

 

 

 

 

 

 

 

